              Case 1:19-cv-01392-ALC-RWL Document 41 Filed 04/14/20 Page 1 of 1




                                                                                              WWW.RIVKINRA DLE R.COM

                                                                                             926 RXR Plaza
                                                                                             Uniondale, NY 11556-0926
                                                                                             T 516.357.3000 F 516.357.3333




K E N N E T H A. N O V I K O F F
P AR T NE R
(516) 357 -3110
Kenneth.Novikoff@ri vkin.com



                                                          April 14, 2020
VIA ECF

Hon. Robert W. Lehrburger
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007

                                   Re:   Jose Mario Perez, Jr. v. 33rd Street Investors I LLC, et al.
                                         Docket No.: 1:19-cv-01392 (ALC)(RWL)

Dear Judge Lehrburger:

        The law firm of Rivkin Radler, LLP is counsel to the landlord of the subject premises, 33rd
Street Investors I LLC (“33 Street Defendant”).

        We write pursuant to Your Honor’s Order Dated April 13, 2020, and in response to Plaintiff’s
letter motion to compel Wattle Café LLC to respond to Plaintiff’s First Set of Document Demands
and Interrogatories (collectively referred herein as “Demands”).            Our client, 33rd Street
Defendant/landlord served its’ responses to Plaintiff’s Demands on January 10, 2020. Accordingly,
Plaintiff directed the letter motion at Levin-Epstein & Associates, counsel to the tenant Wattle Café
Defendant. 33rd Street Defendant remains open to discussing an early resolution to this matter.

              Thank you for your time and attention to this matter.

                                                                  Respectfully submitted,

                                                                  RIVKIN RADLER LLP

                                                                           /s/

                                                                  Kenneth A. Novikoff

cc: All counsel (by ECF)
4803081-1
